 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDK & W Trucking Company, Inc. and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, State ofAlaska, General Teamsters Local 959, Petition-er. Case 19-RC-1056610 August 1983DECISION ON REVIEW AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTEROn I October 1982 the Regional Director forRegion 19 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound that all striking hostler employees who hadnot abandoned interest in their jobs with the Em-ployer, as well as all of the Employer's currenthostler employees, were eligible to vote in the elec-tion. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, the Employertimely filed a request for review of the RegionalDirector's decision together with a supporting briefcontending that the Regional Director made erro-neous findings of fact and departed from Boardprecedent.By telegraphic order dated 26 October 1982 theNational Labor Relations Board granted the Em-ployer's request for review. Thereafter, pursuant tothe Board's procedures, the election was held on26 October 1982, and the ballots were impoundedpending the Board's decision on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase with respect to the issues under review andmakes the following findings:The Employer, a Minnesota corporation withplaces of business located in Anchorage and Fair-banks, Alaska, is engaged in the business of provid-ing trucking services of general commodities be-tween the lower 48 States and Alaska. In 1974, theEmployer voluntarily recognized the Petitioner asthe exclusive collective-bargaining representativeof its hostler employees at its Anchorage and Fair-banks, Alaska, facilities, excluding all line drivers,repairmen, office clerical employees, guards and su-pervisors as defined in the Act. By its petition, thePetitioner is seeking the benefits of certificationthrough a Board election. Since 26 October 1981all of the Employer's hostler employees, with theexception of three replacement employees, havebeen on strike against the Employer.267 NLRB No. 21Uncontroverted facts in the record show that,prior to 1981, hostler employees were primarily re-sponsible for picking up and delivering freightwithin the commercial zones or 50-mile radii ofAnchorage and Fairbanks, Alaska; distributingLTL (less than truckload) freight; picking uptruckload freight from customers; interchangingfreight with water carriers; and transferring freightwith the rail operations. In July and October 1980,the Employer and the Petitioner met to negotiate anew collective-bargaining contract to replace thecontract which had expired on 30 June 1980.During these meetings, the Employer stated thatpursuant to various business considerations itwished to eliminate or minimize all hostler work atits Anchorage and Fairbanks, Alaska, facilities. Inthis connection, the Employer stated that thenature of its operation had changed into being sub-stantially a full truckload (TL) rather than an LTLoperation, and that the low volume of LTL workwas inadequate to cover the cost of maintaining theLTL operation. The Employer also stated that itwished to have its line drivers, rather than the hos-tlers, load and unload within the commercial zones;load directly off water carriers in Anchorage; andload off the rail carrier in Fairbanks.As found by the Regional Director, in early1981, the Port of Anchorage closed its facilities tothe Employer, resulting in the elimination of thehostlers' duties relating to moving freight from theport to the rail facility and delivering freight to theEmployer's customers. The record shows that,during contract negotiations in May 1981, the Em-ployer informed the Petitioner of its plans to imple-ment the operational changes designed to eliminatethe LTL work and to decrease the amount of hos-tler work in both Anchorage and Fairbanks. Theelimination of the Employer's LTL work wouldvirtually eliminate the need for hostler employeesin Anchorage because the record shows that about90 percent of hostler work in Anchorage involvedLTL distribution. I)uring the summer of 1981, linedrivers began performing work within the Anchor-age commercial zone, and the Employer began re-fusing to accept LTL freight at its origin in thelower 48 States. In addition, the Employer closedits LTL facilities in Chicago, Long Beach, and St.Paul in May, July, and November 1981, respective-ly. Further, the Employer began approaching otherfreight carriers in Anchorage and Fairbanks to per-form its LTL work. Uncontroverted testimonyshows that, prior to the strike, the Employer hadreached agreements with carriers in Anchorageand Fairbanks to perform the LTL work and otherhostler work. On 13 October 1981 the Employernotified the Petitioner of the action taken in the68 K & W TRUCKING CO.subcontracting of the LTL work in Anchorage toanother carrier, and that the change in operationwould be effective on I November 1981. The Em-ployer further informed the Petitioner that similarsubcontracting arrangements had been made inFairbanks and would be implemented following thesubcontracting in Anchorage. On 14 October 1981the Employer notified all hostler employees in itsAnchorage facility that they were terminated as of30 October 1981. On 26 October 1981 the Employ-er's hostler employees went on strike. As a resultof the strike the Employer's Anchorage subcon-tractor refused to perform the LTL work, and theEmployer decided to eliminate completely all LTLwork. The Employer hired 10 replacement hostlersin order to perform the remaining LTL workwhich was still in the Employer's freight system atthe time of the strike. The number of hostlers de-creased gradually to the present number of three:two in Fairbanks and one in Anchorage. Therecord shows that the Employer's present oper-ation consists entirely of TL work. Further, theEmployer is in the process of transferring its An-chorage operations to a new terminal which doesnot have the capacity to handle LTL freight.The Employer disputes the Regional Director'sfinding that the strike resulted in the reduction ofunit jobs and, thus, all striking employees whohave not abandoned interest in their jobs and allhostler employees who are currently working forthe Employer were eligible to vote in the election.Rather, the Employer contends that, as a result ofbusiness decisions made prior to the commence-ment of the strike, the petitioned-for unit no longerexists and, thus, the petition should be dismissed. Inthe alternative, the Employer contends that thenumber of striking employees eligible to voteshould be limited to the number of bargaining unitemployees currently working for the Employer.We find merit in the Employer's contentions.The Regional Director properly found that thestrike was precipitated by the Employer's decisionto change its method of operation resulting in theelimination of the hostler positions. In reliance onKable Printing Co., 238 NLRB 1092 (1978), the Re-gional Director stated that unreplaced economicstrikers whose jobs have been eliminated for eco-nomic reasons are not eligible to vote if the elimi-nation of their jobs was wholly predicated uponconsiderations unrelated to the strike. We agree.However, the Regional Director further stated thatin order to find the striking hostlers to be ineligibleto vote in the election, it is necessary to find thatthe strike will be unsuccessful. Rather than condi-tioning the hostlers' voting eligibility on the suc-cess, or lack thereof, of the Petitioner's strike, weare of the view that, under Kable Printing Co.,supra, the hostlers' eligibility must be determinedby examining the underlying cause of the elimina-tion of their positions. Inasmuch as the recordshows that the elimination of the hostler positionswas predicated on valid economic considerationswhich were unrelated to the strike, we do notagree that all striking hostler employees are eligibleto vote in the election. As set forth above, prior tothe strike the Employer implemented its plans toeliminate permanently most of its hostler work.These plans included the closing of its LTL facili-ties, the reassignment of hostler work to line driv-ers, and the subcontracting of hostler work withinthe commercial zones.Further, it appears that the Regional Directorerred in finding that the Petitioner's strike activityresulted in a reduction in the number of union em-ployees. It appears that the Regional Director'sfinding was based in large part on the fact that,while the Employer employed 15 hostlers beforethe strike, the Employer hired only 10 replacementhostlers after the strike commenced. However, therecord shows that, even though there were 15 hos-tlers listed on the Employer's October 1981 senior-ity list, factors such as employee vacations and ab-sences due to injuries resulted in there being lessthan 15 actively employed hostler employees atany one time. In any event, we are persuaded thatthe reduction in hostler positions was predicatedupon economic considerations apart from thestrike.Therefore, as the record indicates that the Em-ployer employed three hostler replacements at thedate of the hearing, we find that those employeeswere eligible to vote in the election.' Furthermore,under Section 9(c)(3) of the Act, replaced econom-ic strikers who are not entitled to reinstatementshall be eligible to vote in any election conductedwithin 12 months after the commencement of thestrike. See Wahl Clipper Corp., 195 NLRB 634(1972). As noted above, the record shows that theEmployer currently employs three hostler employ-ees. As such, we conclude that the positions ofonly three striking hostlers were not eliminated bythe Employer. Accordingly, we shall order thatthe ballots, if any, of the three most senior strikinghostler employees also be opened and counted.ORDERIt is hereby ordered that this case be, and ithereby is, remanded to the Regional Director forRegion 19 and that the Regional Director open andcount the ballots of the three hostler replacementAssuming they were employed as of the election date69 70 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees who were working for the Employer on hostler employees, and take further appropriatethe eligibility date and the date of the election and action.the ballots, if any, of the three most senior striking